Case 2:19-cv-10674-TJH-SP Document 36 Filed 09/03/20 Pagelof1 Page ID #:1150

—_

 

 

2

3

4

5

6

7

8 nited States District Court

9 Central District of California
10 Western Division
11
121 STRIKE 3 HOLDINGS, LLC, CV 19-10674 TJH (SPx)
13 Plaintiff,
14 Vv

. Amended Order

151 JOHN DOE, etc., et al.,
16 Defendants.
17 The Court has considered Plaintiff's ex parte application for leave to file a First

18 || Amended Complaint under seal, together with the moving and opposing papers.

19 Ut is Ordsered that the application be, and hereby is, Denied for failure to
20 || comply with Local Rule 7-3.

21 Ut is further Ordered that if Plaintiff moves, again, for leave to file a First
22 || Amended Complaint under seal, it shall be by a regularly noticed motion and not by an
23 || ex parte application.

24 It is further Ordered that the redacted version of the First Amended
25 | Complaint, filed as docket number 25, be, and hereby is, Stricken.

26 || Date: September 3, 2020

» Laay Ue Zea fac
28 eke J. Hatrer.Ar.

Senior United States District JuIge

 
